86 F.3d 1152
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Gilbert SHEPPARD, Jr., Petitioner-Appellant,v.Ronald J. ANGELONE, Director of the Virginia Department ofCorrections, Respondent-Appellee.
No. 95-7274.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 14, 1995.Decided:  May 21, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Robert G. Doumar, District Judge.  (CA-94-482-2)
Charles Gilbert Sheppard, Jr., Appellant Pro Se.  John H. McLees, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINSON, Chief Judge, and HAMILTON and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. § 2254 (1988) petition.   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.   While some language in the district court's order raised a question as to the standard of review employed by the court, we are confident that, based on the district court's representation and the order itself, the court conducted the required de novo review of the magistrate judge's report.   Accordingly, although we grant a certificate of probable cause to appeal, we affirm on the reasoning of the district court.   Sheppard v. Angelone, No. CA-94-482-2 (E.D.Va. July 21, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED